Third District Court of Appeal
                               State of Florida

                           Opinion filed June 14, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D16-337
                         Lower Tribunal No. 15-29430
                             ________________


                               Michael Faddis,
                                    Appellant,

                                        vs.

                              Katherine Luddy,
                                    Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Spencer J.
Multack, Judge.

      Alvarez Gonzalez, LLP, and Ignacio M. Alvarez, and Carlos F. Gonzalez,
for appellant.

     Katherine Luddy, in proper person.


Before SALTER, EMAS and LUCK, JJ.

     LUCK, J.
      Michael Faddis appeals a final judgment of injunction for protection against

domestic violence entered against him and in favor of his ex-girlfriend, Katherine

Luddy. We affirm.

      Faddis met Luddy when Luddy worked as a fitness model for one of Faddis’

fitness videos. The couple dated for approximately three years, living together at

Luddy’s Miami Beach apartment for approximately the last one and a half years.

The couple experienced difficulties in their relationship, which Faddis attributed to

Luddy’s anxiety and depression, and Luddy to Faddis’ controlling nature. In any

event, on November 24, 2015, Luddy filed a petition for injunction for protection

against domestic violence against Faddis.

      The petition specifically alleged an incident occurring on November 22, but

also generally referred to various prior instances of Faddis’ abusive behavior

which occurred prior to the November 22 incident. A hearing was held at which

Luddy appeared pro se, and Faddis was represented by counsel.            Each party

testified to their version of events.

      According to Luddy, the couple had spent the night of November 21 at her

apartment, but began to argue the morning of November 22. Luddy claimed the

argument started when Faddis insisted she call her psychiatrist to increase the

dosage of her medication, and Luddy refused. When Luddy requested that Faddis

leave her alone, Faddis became enraged, grabbed Luddy, and slammed her against



                                         2
the refrigerator. Luddy asked Faddis to leave or she would call the police. Faddis

took Luddy’s cellular telephone away from her, and continued to scream at Luddy

while pinning her against a wall. Faddis then threw Luddy on the bed, turned her

on her stomach, and spanked her. Luddy managed to lock herself in the bathroom,

and after a time Faddis left the apartment. Luddy reported the incident to the

police, who advised her to change her locks and get a restraining order. Faddis

continued calling and texting Luddy after the incident. The following day, Faddis

banged at her apartment door, but Luddy did not let him in.

      In response to the trial court’s questioning, Luddy admitted Faddis had

restrained her on prior occasions. She testified to an incident which occurred on

June 22 where Faddis kept hitting her with her own arm against the side of the

head and Luddy locked herself in her car to get away from Faddis. During cross-

examination, Luddy also referred to an incident were Faddis shut a door and

severed her finger. Faddis did not object to this testimony.

      Faddis portrayed the couple’s relationship quite differently. He claimed

most arguments arose from financial issues because Luddy was not making much

money and owed Faddis money for negotiating her modeling contracts and

managing Luddy’s social media accounts. Faddis claimed that when he restrained

Luddy, he was trying to protect her because she was depressed, anxious, and

suicidal.



                                         3
      The trial court found: Luddy’s testimony credible; she had been the victim

of domestic violence; and she had cause to believe that she would be a victim of

domestic violence. Based on these findings, the trial court granted the petition, and

entered the injunction, which Faddis now appeals. Faddis contends the trial court:

(1) denied him due process by considering the testimony regarding prior incidents

other than the one from November 22 alleged in the petition; and (2) erred in

entering the injunction because Luddy failed to produce sufficient and objective

evidence that she had cause to believe she was in imminent danger of domestic

violence.

      We reject Faddis’ due process argument for two reasons. First, Faddis did

not object to Luddy’s testimony, and therefore, did not preserve the issue for

appellate review. See Archurra v. Archurra, 80 So. 3d 1080, 1082 (Fla. 1st DCA

2012) (holding that husband’s argument that trial court relied on testimony and

evidence from a prior proceeding without proper judicial notice was not preserved

for appellate review because the husband did not object at the hearing). Second,

Luddy’s petition did put Faddis on notice, in advance of the hearing, that there

were prior instances of violence. The petition alleged, for example, that Faddis

“[p]reviously . . . physically abused” Luddy, and had threatened her with a weapon

(which was different than the allegations for the November 22 incident). Luddy,

specifically, alleged in the petition that Faddis had “physically assaulted [her]



                                         4
countless times throughout their relationship, slapping [her], punching her, pushing

and shoving her and/or pinning her on the floor or against the walls.” Faddis,

Luddy wrote, “also threatened [her] with a knife, on one occasion.” This was

sufficient to put Faddis on notice that there were prior instances of violence, they

were numerous, and involved slapping, punching, pushing, and pinning. The trial

court recounted these allegations at the beginning of the hearing, and Faddis’

counsel cross-examined Luddy about the prior instances of violence. This satisfied

the due process requirements of apprising Faddis of the nature of the allegations

and affording him an opportunity to present his objections. See De Leon v.

Collazo, 178 So. 3d 906, 908 (Fla. 3d DCA 2015) (“To be sufficient, notice must

be reasonably calculated, under all the circumstances, to apprise interested parties

of the pendency of the action and afford them an opportunity to present their

objections.” (quotation omitted)).

      As to whether there was sufficient evidence to support the injunction, Faddis

misunderstands the trial court’s findings. The trial court may grant a domestic

violence injunction for either one of two reasons: the petitioner is the victim of

domestic violence; or he or she has reasonable cause to believe he or she is in

imminent danger of becoming a victim of domestic violence. § 741.30(6)(a), Fla.

Stat. (2016). “Domestic violence,” in turn, is “any assault, aggravated assault,

battery, aggravated battery, sexual assault, sexual battery, stalking, aggravated



                                         5
stalking, kidnapping, false imprisonment, or any criminal offense resulting in

physical injury or death of one family or household member by another family or

household member.” Id. § 741.28(2).

      Here, after the evidentiary hearing, the trial court made two findings: that

Luddy had “been the victim of domestic violence”; and “she’s [had] cause to

believe that she would be a victim of domestic violence in the future.” Faddis

contends that there was insufficient evidence supporting the trial court’s cause-to-

believe finding, but he never addresses the trial court’s other finding that Luddy

was the victim of domestic violence. Either finding allows the trial court to grant

an injunction, and in this case, there was sufficient evidence that Luddy was the

victim of domestic violence.     The trial court credited Luddy’s testimony that

Faddis pinned her against the refrigerator, and later spanked her. This was battery

by one household member on another, which is domestic violence.

      For these reasons, we affirm the trial court’s final judgment of injunction.

      Affirmed.




                                         6